Citation Nr: 1710092	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  08-33 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 20 percent for chondromalacia of the left patella with osteoarthritis.  


REPRESENTATION

Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1969 to May 1972, from June 1972 to July 1974, and from November 1982 to May 1983.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2012, the Board denied the Veteran's claim for an increased rating for his service-connected left knee disability, and the Veteran appealed that decision    to the Court of Appeals for Veterans Claims (Court).  In August 2013, the parties filed a Joint Motion for Remand (Joint Motion) and moved the Court to vacate the Board's October 2012 decision.  In an August 2013 order, the Court granted the Joint Motion and remanded the claim for action consistent with the terms of the Joint Motion.  

In a September 2013 written correspondence, the Veteran withdrew his claim        for TDIU.  In a January 2014 correspondence, the Detroit RO acknowledged the withdrawal of the TDIU claim.  Thus, that issue is no longer before the Board.  

The Board remanded the Veteran's increased rating claim for further development in April 2014, October 2015, and February 2016.  The requested development was completed, and the case has been returned to the Board for further appellate action.

In written statements received in 2012, the Veteran raised the issue of reopening a service connection claim for a right knee disability, claimed as secondary to his service-connected left knee disability.  In October 2012 and April 2014, the Board referred the issue of whether new and material evidence has been received to reopen the previously-denied service connection claim for a right knee disability.  Although the RO sent the Veteran a letter in February 2015 with respect to that claim, it has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, it is again referred to the AOJ for appropriate action.   

While further delay is sincerely regretted, the appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

The Veteran most recently underwent a VA knee examination in June 2015.  Unfortunately, subsequent to that examination, the Court of Appeals for Veterans Claims (Court) held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include range of motion testing "for pain on both active and passive motion [and] weight-bearing and nonweight-bearing and if possible, with range of    the opposite undamaged joint."  Correia v. McDonald, 28 Vet. App. 158, 170 (2016) (quoting 38 C.F.R. § 4.59 (2016)).  

The June 2015 VA examiner noted that the Veteran had left knee pain with weight-bearing; however, the examination did not include range of motion testing for pain with weight-bearing, as required by Correia.  Therefore, in light of the requirements imposed by the Correia decision, the Board finds that a remand is necessary in order to conduct another VA examination, which includes range of motion testing for pain with weight-bearing, if possible.  See Correia, 28 Vet. App. at 170.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran if he has received treatment for his left knee disability since April 2016, and if so, to provide the names and addresses of those medical care providers.  After securing any necessary releases, the AOJ should request any relevant records identified.  In addition, obtain updated VA treatment records.  If any requested records are unavailable, the Veteran should be notified of such.



2.  Schedule the Veteran for a VA knee examination to determine the current severity of his service-connected left disability.  The electronic claims file must be reviewed by the examiner.  All indicated testing must be conducted, and all pertinent symptomatology must be reported in detail.  

The examiner should report all range of motion measurements in degrees for both knees.  To the extent possible, range         of motion for the left knee should be tested actively and passively, in weight-bearing and nonweight-bearing, and   after repetitive use.  The examiner should also consider whether there is likely to be additional range of motion loss   as a result of pain, weakness, fatigability, or incoordination, or during flare-ups.  If so, the examiner is asked to describe the additional loss in terms of degrees, if possible.  

If the examiner is unable to conduct any of the required testing, he or she should clearly explain why.

3.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran should be furnished     a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




